                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 02-20019-JWL


Thomas D. Green,

                     Defendant.

                                  MEMORANDUM & ORDER

       In May 2002, defendant Thomas D. Green entered a plea of guilty to one count of

conspiracy to commit insurance and mail fraud in violation of 18 U.S.C. § 371. He was sentenced

to 21 months imprisonment, followed by three years of supervised release, and ordered to pay

restitution of $182,732.54. The record reflects that a balance of $72,454.62 remains due on the

restitution order. Recently, the government applied for and the court issued a writ of garnishment

to enforce the restitution order. This matter is presently before the court on Mr. Green’s motion

to transfer (doc. 106) the garnishment proceedings to the United States District Court for the

Middle District of Florida, where he resides. As will be explained, the motion is granted.



Procedural History

       In March 2019, the government filed an Application for Writ of Continuing Garnishment

against the property of Mr. Green held by his employer, garnishee Rearden Steel Manufacturing,

LLC. The Clerk of the Court issued a Writ of Continuing Garnishment on March 28, 2019 and

garnishee Reardon Steel Manufacturing, LLC filed its answer on April 15, 2019. That answer
was served on Mr. Green. In addition, the government mailed to Mr. Green a copy of the Writ of

Continuing Garnishment and all other required notices. On April 16, 2019, Mr. Green filed his

motion to transfer this matter to the United States District court for the Middle District of Florida,

where he currently resides and where he completed his post-release supervision.



Discussion

       The Mandatory Victim Restitution Act (MVRA) provides that when sentencing a criminal

defendant, “the court shall order . . . that the defendant make restitution to the victim of the offense.

. . .” 18 U.S.C. § 3663A(a)(1). The MVRA also provides that the government may enforce

restitution orders “in the same manner it recovers fines and by all other available means.” United

States v. Phillips, 303 F.3d 548, 551 (5th Cir. 2002). Thus, to obtain satisfaction of a restitution

judgment, the government, as it has done here, must use the procedures outlined in the Federal

Debt Collection Procedures Act (FDCPA). See 28 U.S.C. § 3001(a)(1) & 3002(3) (debt includes

restitution order). The FDCPA authorizes the government to seek and a court to issue a “writ of

garnishment against property (including nonexempt disposable earnings) in which the debtor has

a substantial nonexempt interest and which is in the possession, custody, or control of a person

other than the debtor, in order to satisfy the judgment against the debtor.” 28 U.S.C. § 3205(a).

The FDCPA provides that a writ may be enforced by the court issuing the writ, regardless of

where the debtor resides. Id. § 3004(b)(B). However, “[i]f the debtor so requests, within 20 days

after receiving the notice . . . , the action or proceeding in which the writ was issued shall be

transferred to the district court for the district in which the debtor resides.” 28 U.S.C. § 3004(b)(2).



                                                   2
         Mr. Green requests that the court transfer this matter to the district where he currently

resides, the Middle District of Florida. It is undisputed that Mr. Green’s request to transfer these

proceedings was timely filed. Nonetheless, the government contends, without directing the court

to any case law, that the request must be denied because there is no “action” or “proceeding” to

transfer. The government asserts that Mr. Green did not request a hearing seeking to quash the

Writ, see 28 U.S.C. § 3202(d), and he did not file an objection to the answer of the garnishee. See

id. § 3205(c)(5). The time for requesting a hearing and filing objections has passed. See id. §§

3202(d) & 3205(c)(5). Thus, according to the government, there is no controversy regarding the

garnishment and nothing to “transfer” to the Middle District of Florida. The government, then,

urges that all that remains in this matter is the processing of paperwork by the government and

the Clerk of the Court such that Mr. Green’s request to transfer is “moot.”

         Courts are split on whether a requested transfer under the FDCPA is mandatory or

discretionary where the government shows good cause to deny the request. There is no controlling

authority on point. In United States v. Nash, 175 F.3d 440, 442 (6th Cir. 1999), for example, the

Sixth Circuit held that the “plain language” of § 3004(b)(2) is mandatory and that the district court

must grant a transfer so long as the request for transfer was timely filed. As explained by the Nash

court:

         There are compelling reasons why the law gives a defendant such as Nash the right
         to transfer venue to the jurisdiction in which he or she resides. In the interest of
         justice, courts want to provide criminal defendants with the opportunity for a
         hearing and do not want to impose an inconvenience or undue financial hardship on
         them by requiring that they to [sic] travel far distances to attend these hearings.

Id. at 443 (citations omitted). The Nash court, however, ultimately found that the court’s denial

of the motion to transfer was harmless because the “compelling reasons” for granting a transfer

                                                  3
did not exist in the particular case. See id.; see also United States v. Peters, 783 F.3d 1361 (11th

Cir. 2015) (§ 3004(b)(2) “creates an obligation not subject to judicial discretion” and district court

was required to transfer where the defendant had requested a hearing); United States v. Grewell,

1997 WL 599302, at *2 (E.D. la. 1997) (construing § 3004(b)(2) as an “automatic transfer

provision”).

       But the “great bulk of authority” takes a different approach—finding that the statutory

language of § 3004(b)(2) permits the district court to deny a transfer request if the government

shows “good cause” for the denial. See United States v. Sethi, 2014 WL 4651649 (D. Colo. 2014).

Those courts that have found that the FDCPA allows a court to deny a transfer for good cause

have focused first on § 3003(b)(2) of the FDCPA, which states that the FDCPA “shall not be

construed to curtail or limit the right of the United States under any other Federal law” to

collection restitution arising in a criminal case. See United States v. Place, 2018 WL 3354971, at

*3-4 (W.D. La. 2018); United States v. Cooke, 2017 WL 4172630, at *4-5 (W.D. La. 2017);

United States v. French, 2015 WL 5167641, at *1 (W.D. Ky. 2015); United States v. Gipson, 714

F. Supp. 2d 571, 573 (E.D. Va. 2010). As the court in Gipson explained, the plain language of §

3003(b)(2) makes clear that the FDCPA’s transfer provision “must give way to another federal

law” if the requested transfer “would curtail or limit” the government’s efforts to collect criminal

restitution arising under that other law. Gipson, 714 F. Supp. 2d at 573.

       These courts have also focused on § 3013 of the FDCPA, which grants district courts

plenary authority to “make an order denying, limiting, conditioning, regulating, extending, or

modifying the use of any enforcement procedure” under the statute. 28 U.S.C. § 3013. Coupled

with these statutory provisions, courts have looked to the policy underlying the MVRA and have

                                                  4
concluded that, notwithstanding the “shall be granted” language of § 3004(b)(2), the FDCPA vests

courts with discretion to deny transfer where “retaining jurisdiction would best effectuate the

objectives of the MVRA.” Id. at 576. As explained by Gipson:

       Specifically, the FDCPA’s grant of plenary authority to district courts to “deny[ ],
       limit[ ], condition[ ], regulat[e], extend[ ], or modify[ ] the use of any enforcement
       procedure” clearly allows a court to deny a timely transfer motion for good cause,
       and good cause to deny transfer ordinarily would exist where transfer is requested
       merely to delay or frustrate efforts to collect on restitution judgments. Accordingly,
       the FDCPA’s transfer provision merely operates to shift the burden from the party
       requesting transfer—on whom the burden ordinarily rests in civil and criminal
       matters—to the party opposing transfer where, as here, the requirements of §
       3004(b)(2) are met.

       ****

       In sum, a debtor is ordinarily entitled to transfer of an FDCPA collection proceeding
       to the debtor's district of residence upon a timely motion under § 3004(b)(2).
       Nonetheless, a district court may, for good cause, deny the motion to transfer, and
       transfer typically should be denied where the fact-specific circumstances of the
       collection proceeding show that granting the request would frustrate the
       government’s efforts to collect on an MVRA restitution judgment.

Id.; accord Place, 2018 WL 3354971, at *3 (good cause to deny transfer would exist where

transfer is requested merely to delay or frustrate efforts to collect on restitution judgments); Cooke,

2017 WL 4172630, at *5 (following Gipson); French, 2015 WL 5167641, at *3 (expressly

agreeing with Gipson reasoning); accord Sethi, 2014 WL 4651649, at *3 (adopting good cause

standard); FTC v. Affiliate Strategies, Inc., 2012 WL 2449869, at *2 (D. Kan. 2012) (adopting

good cause standard); United States v. Mathews, 793 F. Supp. 2d 72, 76 (D.D.C. 2011 (adopting

good cause standard).




                                                  5
       The court is persuaded that the FDCPA provides district courts with some flexibility in

resolving timely requests to transfer and that a debtor is entitled to transfer unless it is shown that

such transfer would frustrate the government’s effort to collect on an MVRA restitution judgment.

Utilizing that standard, the transfer request must be granted. Significantly, the government does

not maintain that transfer of the garnishment proceeding will frustrate or delay its collection

efforts. It asserts only that the issue is “moot” because there is “nothing” to transfer. As the

government points out, Mr. Green has not raised any claims of exemption or any other substantive

challenge to the garnishment proceedings. He has not requested a hearing on the matter or filed

objections to the garnishee’s answer. But while there may not be any current disputes in this

matter, the FDCPA provides a mechanism for modifying a writ of continuing garnishment, see 28

U.S.C. § 3013, which leaves open the possibility that Mr. Green might yet seek relief. Thus, under

the statute, and in the absence of any showing of good cause by the government, he is entitled to

transfer this proceeding to the district where he resides. See United States v. Nettles, 2011 WL

1059111, at *2 (S.D. Ala. 2011) (granting motion to transfer where government did not show that

transfer would curtail or limit its efforts to collect the restitution judgment); see also United States

v. Vieira, 2009 WL 3678098, at *3-4 (D.R.I. 2009) (finding transfer provision mandatory and

transferring garnishment proceedings even though the debtor did not request a hearing or file an

objection to the garnishment).



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Green’s motion to

transfer venue (doc. 106) is granted.



                                                   6
       IT IS FURTHER ORDERED BY THE COURT THAT the garnishment proceeding

filed in this criminal case is transferred to the United States District Court for the Middle District

of Florida.



       IT IS SO ORDERED.



       Dated this 2nd day of July, 2019, at Kansas City, Kansas.



                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge




                                                  7
